Case 1:19-cv-03347-LJL-JLC Document 146 Filed 01/27/21 Page 1of2

“
Ee eee Tors ea er eS ee SRB EEL eR ce eo
PEPE TLE TL aR tet MER to ee 0 ENED tne ot

 

cerca ea GMC
oe Mot Manan Breet

fx 220.64 by Nad LOI cant neem esa

ae RoE ee

ELLY GLE

 

TRAP BR

4 C/ |

   

 

 

ANGS

2 Har ian

AID 3S oud

——

 

| whew ak #- Cobsnte

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

2

aterondly |
‘wo HU S&S
8 oy ttewrtan Sf

Case 1:19-cv-03347-LJL-JLC Document 146 Filed 01/27/21 Pa

Qe sen S, “A /é O70)

 

§ ar MIdsoien 2.

NEW YORK NY tune
25 JAN 2092 Pela,

 

 
